Title: To George Washington from the Board of War, 19 November 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Nov. 19. 1779
        
        We have the Honour to enclose Copies of the Letters passed between Council & the Board relative to the Pennsilvania Cloathing. By these Enclosures your Excellency will perceive the State of that Bussiness.
        We beg your Excellency will be pleased to inform the Board of the Number of Troops detached for the Southward under the late resolution of Congress that we may order the Means of Transportation to be in readiness at Trenton Christien & the Head of Elk; as the Stay of the French Squadron is uncertain it will behove us to use every Expedition. We have chiefly sent on the Clothing except perhaps one thousand Coats & double that Number of Shirts. Other Articles very scarce. We request to be informed whether the Troops detached are to be clad at Camp or here as we should make Preparation according to what is expected of us.
        We have written to the Commandant of the No. Carolina Brigade directing his Route thro’ Trenton & have sent to the D.Q.M.G. here to have Matters in readiness. We know not whether our Express will meet the Troops; if not we have to request you will be pleased to send to the Officer commanding them to take that route if it be not already directed. We have the Honour to be very respectfully your obedient Servants
        
          Richard PetersBy order
        
        
          P.S. We have thought it unnecessary to write to the Officer comanding the Detachmt as any Orders from your Excellency can easily overtake him if the Troops have moved.
        
      